Citation Nr: 0921609	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for gastritis with hiatal hernia and gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1970 to 
April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2009, the Veteran and his spouse presented testimony 
at a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder.

The VA secured additional VA medical evidence on the day of 
the Veteran's Travel Board hearing.  This evidence has not 
yet been considered by the RO, the agency of original 
jurisdiction.  However, because the Veteran submitted a 
waiver of RO consideration for this evidence, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).


FINDING OF FACT

The Veteran's gastritis with hiatal hernia and GERD is 
manifested by daily abdominal distress and pain, vomiting, 
nausea, anemia, weight loss, bloating, and regurgitation.  It 
causes a "severe" impairment in the Veteran's health.  


CONCLUSION OF LAW

The criteria are met for a higher 60 percent disability 
rating, but no greater, for the Veteran's gastritis with 
hiatal hernia and GERD disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.27, 4.113, 4.114, 
Diagnostic Codes 7307, 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is essentially granting the full benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  See 38 C.F.R. § 20.1102.  

In particular, the Board considers the assignment of a 60 
percent rating to be a full grant of benefits sought on this 
issue.  A Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  In the present case, a 
60 percent rating is the maximum rating available under the 
relevant diagnostic codes for the Veteran's disability.  No 
other diagnostic codes relating to digestive disorders that 
provide for a higher rating are applicable here.   

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The issue on appeal arises from a claim for an increased 
rating received in April 2007.  As a result, only the present 
level of disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, a recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
Veteran's disability has been more severe than at others.  
And if there have, the Board may "stage" the rating.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

The Veteran's gastritis with hiatal hernia and GERD is 
currently evaluated as 30 percent disabling under Diagnostic 
Codes 7307-7346, hypertrophic gastritis and hiatal hernia.  
38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  38 C.F.R. § 4.27.  If the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Id.  In the present case, the Veteran was 
originally service-connected for gastritis under Diagnostic 
Code 7307, but subsequently hiatal hernia and GERD under 
Diagnostic Code 7346 were associated with the service-
connected disorder as residual conditions.  See January 2008 
VA stomach examination.   

In the present case, the Board emphasizes only a single 
evaluation can be assigned for his gastritis with hiatal 
hernia and GERD, although several diagnostic codes can at 
least be considered to see which offers him the highest 
rating.  This is because VA regulations acknowledge that 
diseases of the digestive tract, even though differing in 
site of pathology, may produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and nutrition.  38 C.F.R. § 4.113.  
Therefore, certain coexisting digestive diseases do not lend 
themselves to distinct and separate disability evaluations 
without violating the principle of pyramiding under 38 C.F.R. 
§  4.14.  

Specifically, for certain diseases of the digestive system, 
VA regulations indicate that ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation is assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability so warrants.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7307 for gastritis, a 10 percent 
evaluation is warranted for chronic hypertrophic gastritis 
with small nodular lesions and symptoms.  A 30 percent 
evaluation is warranted in cases of multiple small eroded or 
ulcerated areas and symptoms. A 60 percent evaluation is 
warranted in cases of severe hemorrhages or large ulcerated 
or eroded areas.  38 C.F.R. § 4.114 (2008).  

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent 
rating is warranted when there is a hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent disability evaluation is contemplated 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  Id. 

Upon review of the evidence, a higher 60 percent disability 
rating is warranted under Diagnostic Code 7346.  38 C.F.R. 
§ 4.7.  This is the maximum rating available under this 
Diagnostic Code.  The Veteran consistently reports symptoms 
of daily abdominal distress and pain, vomiting, nausea, 
anemia, weight loss, bloating, and regurgitation.  See 
September 2007 Notice of Disagreement (NOD); January 2008 
substantive appeal.  He says he has lost 61 pounds in the 
last three years.  See Travel Board hearing testimony at page 
4.  Furthermore, the Veteran underwent a series of VA 
stomach, esophagus, hemic, and general medical examinations 
in January 2008.  These examinations documented nausea, 
vomiting, "severe" pyrosis, anemia, heartburn, and food 
restrictions.  He also takes several medications to treat his 
stomach disorders.  Most importantly, the examiner diagnosed 
him with "moderate to severe" GERD with esophagitis and 
gastritis.  The examiner considered an April 2007 VA barium 
swallow test that revealed "marked" GERD.  

Although the evidence does not demonstrate all of the 
criteria for the higher 60 percent rating under Diagnostic 
Code 7346, the Board finds that the overall disability 
picture more closely approximates the criteria for a 60 
percent rating.  38 C.F.R. § 4.7.  VA and private treatment 
records dated from 2007 to the present also support this 
conclusion, as they note "chronic epigastric discomfort" 
with vomiting, nausea, and bloating.    

The Board acknowledges the Veteran has also undergone 
treatment for nonservice-connected multiple myeloma cancer of 
the bone marrow since 2000.  He had a bone marrow transplant 
in July 2007, and he has undergone intensive radiation and  
chemotherapy for his cancer.  His cancer has therefore 
severely impacted his overall health, including his digestive 
system.  But when it is not possible to separate the effects 
of the service-connected condition versus a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the Veteran's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Consequently, in assigning the maximum 60 percent 
rating, the Board will attribute his signs and symptoms to 
his service-connected stomach disability.

There are other potential Diagnostic Codes for the digestive 
system which provide for a rating higher than 60 percent.  
However, there is no contention or evidence of a marginal 
ulcer (Diagnostic Code 7306); cirrhosis of the liver 
(Diagnostic Code 7312); ulcerative colitis (Diagnostic Code 
7323); fistula of the intestine (Diagnostic Code 7330); 
impairment of sphincter control (Diagnostic Code 7332); 
stricture of the rectum and anus (Diagnostic Code 7333); 
postoperative ventral hernia (Diagnostic Code 7339); 
malignant neoplasms of the digestive system (Diagnostic Code 
7343); chronic liver disease (Diagnostic Code 7345); or 
pancreatitis, liver transplant, or hepatitis C (Diagnostic 
Codes 7347, 7351, 7354).  38 C.F.R. § 4.114.  Therefore, 
these Diagnostic Codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  As such, the Board will continue to evaluate his 
disability  under Diagnostic Code 7346 for hiatal hernia, 
since it provides the highest rating available.

In summary, the Board finds that the evidence supports a 
higher 60 percent disability rating, but no greater, for 
gastritis with hiatal hernia and GERD
under Diagnostic Code 7346.  38 C.F.R. § 4.3.  This level of 
disability has remained constant throughout the entire appeal 
period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  



Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, the Veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.  

In any event, the Board finds no evidence that the Veteran's 
gastritis with hiatal hernia and GERD disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It is the Board's 
determination that the Veteran's severe nonservice-connected 
bone marrow cancer most clearly impacted his ability to work, 
as documented by the January 2008 VA general medical 
examiner.  Finally, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations due solely to his service-connected 
gastritis with hiatal hernia and GERD disability, to suggest 
he is not adequately compensated for his disability by the 
regular Rating Schedule.  VAOPGCPREC 6-96.  The medical 
evidence of record reveals that his recent hospitalizations 
and chemotherapy are due to his cancer, rather than his 
service-connected gastritis with hiatal hernia and GERD.   




ORDER

A higher disability rating of 60 percent for gastritis with 
hiatal hernia and GERD is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


